Citation Nr: 9925536	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  96-48 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from December 1966 to December 
1968 and from March 1969 to January 1970.  He also had a 
period of active service, under the name Phillips, that began 
in March 1971.  However, the end date for that period of 
service, and the character of discharge, does not appear of 
record.  Finally, service medical records include a March 
1976 entrance examination for the Army Reserve, but it is not 
clear whether that examination was followed by an enlistment.

In October 1982, the veteran claimed service connection for a 
number of disorders, including PTSD.  A December rating 
decision denied the claim and the veteran was notified of the 
denial, and advised of his right to appeal, in correspondence 
later that month.  He failed to file a timely appeal from the 
adverse decision and it became final.  In May 1988, he sought 
to reopen the claim.  However, he failed to report for a July 
VA examination and an August 1988 rating decision denied the 
claim for lack of evidence.  He was notified of the denial in 
correspondence later that month, but it does not appear that 
he was advised of his right to appeal.  Thus, that decision 
did not become final.  38 U.S.C.A. § 5104(a); In re Fee 
Agreement of Cox, 10 Vet. App. 361, 375 (1997), citing 
Holland v. Brown, 9 Vet.App. 324, 331 (1996), mot. for 
recons. denied, 10 Vet.App. 42 (1997); 38 C.F.R. §§ 3.103(b), 
(f).

In July 1993, the veteran, by way of a letter to the RO from 
his representative, again sought to reopen the claim.  This 
appeal arises from a September 1994 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
warrant reopening the claim.


REMAND

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In this case, a December 1982 
rating decision denied service connection for PTSD and, in a 
letter later that month, the veteran was notified of the 
decision and advised of his right to appeal.  38 U.S.C.A. 
§ 5104; 38 C.F.R. §§ 3.103.  He did not perfect an appeal of 
the decision within one year of notification thereof, the 
decision became final, and it is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  In order to reopen the claim, 
he must present new and material evidence with respect 
thereto.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In July 1993, the veteran sought to reopen the claim.  
Applications to reopen previously disallowed claims to which 
finality has attached require a three-part analysis.  Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  First, adjudicators must 
determine whether the evidence presented since the last final 
disallowance of the claim is new and material as defined by 
38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998).  Second, if the evidence presented since the last 
final disallowance is found to be new and material, then, 
upon reopening the claim, adjudicators must determine 
whether, based upon all the evidence of record, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) and caselaw.  
Elkins, supra, at 213, citing Epps v. Brown, 9 Vet.App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); and Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  Third, if the 
claim is found to be well grounded, then, pursuant to 
38 U.S.C.A. § 5107(a), VA has a duty to assist the claimant 
in developing evidence pertaining to the claim; however, if 
that duty has been met, the merits of the claim may be 
addressed.  Elkins, supra, at 219.

Turning now to the first step of the adjudication process, 
the evidence submitted since the December 1982 disallowance 
of the claim includes two May 1988 VA outpatient treatment 
records that show the beginning of a psychiatric evaluation.  
One record showed a diagnosis of PTSD and reported that the 
veteran's symptoms dated to a period of incarceration 
completed the year before.

VA medical records also include a May 1993 initial screen in 
the PTSD clinic.  The assessment indicated a need for further 
clinical data to "rule out" PTSD, paranoid schizophrenia, 
and dissociative disorders, and he was referred for a full 
evaluation.  A July 1993 VA record noted that the evaluation 
was started and the veteran was seen on 26 May and 15 and 23 
June.  However, he missed several appointments in a row, the 
psychologist was unable to contact him by telephone, and he 
was sent a letter to which he failed to respond.  The 
psychologist reported that the information gathered was 
insufficient and that no conclusions were reached.

A VA outpatient treatment record, bearing an illegible date 
but apparently one later than May 1993, reviewed stressor 
events, symptoms, and social history the veteran gave.  
However, the doctor reported that his assessment was 
incomplete and that he needed more information to complete 
the psychiatric, medical, and social history.  A subsequent 
record, again bearing an illegible date, noted that the 
veteran failed to appear for his appointment.  In addition, 
the veteran failed to report for a March 1994 VA psychiatric 
examination.

A July 1993 statement from the Social Security Administration 
(SSA) indicated that the veteran was awarded Supplemental 
Security Income (SSI) in the amount of $464.40 per month.  
That grant was based on a determination by SSA that the 
veteran was disabled due to diabetes mellitus and PTSD.  
However, the claim file does not include medical evidence 
upon which the SSA determination was based.

At an April 1995 hearing, the veteran testified that he had 
recently been released from prison and had been treated for 
PTSD while incarcerated.  He said he had a "breakdown" in 
prison and another upon release.  Prison medical records have 
not been associated with the file.  He further testified that 
he was in receipt of SSI for his diabetes and PTSD.  The 
veteran said he was willing to report for a VA psychiatric 
examination and the hearing officer said he would arrange 
one.  However, he failed to report for a May 1995 VA 
examination.

Another SSA statement, dated in January 1995, indicates the 
veteran continued to be eligible for SSI, in the amount of 
$572.39 per month.  The Board recognizes that there are 
differences in the eligibility criteria as between SSI and 
Social Security disability benefits; however, it does appear, 
from the 1993 SSA statement, that disability was a factor 
considered in the determination to grant SSI.

The veteran has not submitted medical evidence showing a 
clear diagnosis of PTSD attributable to military service and, 
by failing to report for VA examinations, he has frustrated 
efforts by the RO to develop such evidence.  Thus, the Board 
of Veterans' Appeals (Board) is unable to complete even the 
first step of the three-step analysis set forth above.  
Clearly, the evidence of record is insufficient to make the 
claim plausible, or well grounded, and the duty to assist has 
not attached.  Nevertheless, the veteran receives money from 
the SSA because that agency determined that he is disabled by 
PTSD and diabetes.  Further, he testified that he was treated 
for PTSD in prison.  Consequently, VA is on notice that 
medical evidence may exist which, if true, could make the 
claim plausible.  In such a case, VA has a duty to inform the 
veteran that he may obtain and submit such evidence.  
38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet.App. 522 
(1996); Brewer v. West, 11 Vet.App. 228, 236 (1998); Hicks v. 
West, 12 Vet.App. 86, 90 (1998).

If such evidence is obtained and submitted, it may be new and 
material, the claim may be well grounded, and further 
development, including a VA examination, may be warranted.  
In that event, recent changes in applicable law should be 
considered.

In July 1993, when the veteran sought to reopen his claim for 
service connection for PTSD, 38 C.F.R. § 3.304(f), the 
applicable regulation, provided, in pertinent part, as 
follows:

Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.

That regulation was recently amended and now provides, in 
pertinent part:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (Jun. 18, 1999).  The amendment 
implemented a decision by the United States Court of Appeals 
for Veterans Claims, Cohen v. Brown, 10 Vet. App. 128 (1997), 
which held that 38 C.F.R. § 3.304(f) did not adequately 
reflect the law of the governing statute, 38 U.S.C.A. 
§ 1154(b).  The effective date of the amendment is March 7, 
1997, the date the Cohen decision was issued by the Court.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

A significant difference between the old and new versions of 
the regulation applicable to this case is the reference in 
the new one to 38 C.F.R. § 4.125(a).  That section provides 
that diagnoses of mental disorders must conform to the fourth 
edition of the American Psychiatric Associations' Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  When 
the veteran filed his claim in July 1993, the revised third 
edition of the Manual (DSM-III-R) was applicable.  The 
traumatic event that will justify the diagnosis of PTSD is 
described differently in each edition of the Manual.  The 
previous description of a stressor event was:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse , or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 250 (3rd ed. rev. 1987).  The current 
description of a stressor event is:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others and his response to the 
event involved intense fear, horror, or 
helplessness.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 424 (4th ed. 1994).

If the veteran has been, or is subsequently, diagnosed with 
PTSD, it is incumbent upon the health care providers that 
made, or make, that diagnosis to identify the stressor events 
upon which the diagnosis was, or is, based.  Their reports 
should show that the stressor events upon which the diagnosis 
was, or is, based meet the criteria for stressor events from 
either DSM-III-R or DSM-IV.  Once health care providers 
identify the traumatic events upon which they have relied to 
make the PTSD diagnosis, the RO must determine which, if any, 
of those events relate to combat.  If the diagnosis is based 
upon events related to combat, then the RO must determine 
whether the veteran engaged in combat with the enemy.  
38 C.F.R. § 3.304(f).

Another significant difference between the old and new 
regulations is the nature of the evidence needed to prove 
that the veteran engaged in combat with the enemy.  The old 
regulation referred to awards and decorations indicative of 
combat, while the new regulation does not contain that 
reference.  The new, seemingly less restrictive, regulation 
is consistent with judicial caselaw and, pursuant thereto, 
the determination as to whether the veteran engaged in combat 
with the enemy must be based on all the evidence of record 
and not just service department evidence regarding awards and 
decorations.  Dizoglio v. Brown, 9 Vet.App. 163 (1996); 
Cohen, supra.  Again, if the PTSD diagnosis is based upon 
events related to combat, then the RO must determine, based 
upon all the evidence of record, whether the veteran engaged 
in combat with the enemy.

Finally, if the stressor events upon which the PTSD diagnosis 
was, or is, based are not related to combat, or if they are 
related to combat but it is determined that the veteran did 
not engage in combat, then those stressor events must be 
verified by credible supporting evidence.  38 C.F.R. 
§ 3.304(f).  In other words, if the veteran did not engage in 
combat with the enemy, or claimed stressors are not related 
to verified combat, then the veteran's statements alone are 
not sufficient to establish the occurrence of the claimed 
stressors and his testimony must be corroborated.  Cohen, 
supra; Moreau v. Brown , 9 Vet.App. 389 (1996); Dizoglio, 
supra.  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994). 

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, the question of whether stressor events 
reported by the veteran were of sufficient gravity to cause 
PTSD is a question of fact for medical professionals; the 
question of whether the evidence establishes the occurrence 
of those stressor events relied upon by medical professionals 
for the PTSD diagnosis is a question of fact for 
adjudicators.

Before proceeding to the decretal portion of this decision, 
the Board notes that the veteran has failed to cooperate in 
the development of evidence pertaining to his claim.  He 
failed to report for a July 1988 VA psychiatric examination.  
The July 1993 claim was not filed by the veteran; it was 
filed by his representative.  Just before it was filed, the 
veteran was being evaluated for PTSD by VA examiners but, 
after three appointments, he failed to keep others.  After 
the claim was filed, another evaluation was commenced but, 
after an initial screen, the veteran failed to report for a 
follow-up appointment.  He changed his address without 
advising the RO and a February 1994 letter from the RO, 
seeking information about stressor events, was returned 
without reply.  He failed to report for a March 1994 VA 
psychiatric examination.  In September 1994, he was brought 
to the VA hospital by ambulance after an "episode of 
agitation and inappropriate behavior" and, after preliminary 
treatment but before he was seen by a psychiatrist, he left 
the hospital without notice.  The veteran moved but did not 
report his change of address to the RO.  In February 1995, 
his representative advised the RO of the veteran's current 
address.  The veteran did not submit a stressor statement; 
his representative did so in April 1995.  The veteran failed 
to report for a May 1995 VA examination.  In April 1997, the 
RO sent him a letter seeking information regarding treatment 
outside VA and offering to assist him in obtaining records of 
that treatment, but the veteran failed to respond.

In his April 1999 Informal Hearing Presentation, the 
veteran's representative suggested that VA assume that the 
veteran never received notice of the scheduled examinations.  
He cited Hyson v. Brown, 5 Vet.App. 262 (1993), for the 
proposition that VA has the burden of showing that the 
veteran lacked adequate reason or good cause for failing to 
report for them.  However, Hyson also teaches that, in the 
normal course of events, the veteran has the obligation to 
keep VA apprised of his whereabouts.  There is no burden on 
the part of VA to turn up heaven and earth to find him.  It 
is only necessary that correspondence to the veteran be sent 
to his latest address of record and other possible addresses 
disclosed by the file.  Id. at 265.

In addition, the veteran's representative cited Connolly v. 
Derwinski, 1 Vet.App. 566 (1991), for the proposition that VA 
has a duty to inform the veteran of the consequences of his 
failure to report for scheduled VA examinations.  Reliance on 
Connolly is misplaced because the duty to which the veteran's 
representative alluded is part of the 38 U.S.C.A. § 5107 duty 
to assist.  However, at this juncture, VA has no duty to 
assist the veteran with development of the evidence 
pertaining to the claim and he is hereby advised that this 
claim is his to prosecute or, in effect, to abandon.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following:

1.  The RO should determine the end date 
for the veteran's third period of active 
service and the dates and units of 
assignment for any periods of Reserve 
service.

2.  The RO should obtain from the veteran 
or his units of assignment all available 
Reserve service medical records, if he 
had Reserve service.

3.  The RO should determine where the 
veteran was incarcerated and obtain from 
those facilities all available medical 
records pertaining to the veteran.

4.  The RO should contact SSA regarding 
the veteran's claim with that agency, and 
obtain a copy of any SSA decision 
granting benefits based upon disability 
and copies of all medical records 
considered in arriving at that decision.

5.  If evidence obtained is new and 
material, the RO should determine whether 
the claim is well grounded and, if it is, 
develop it accordingly.

6.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When all required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

The law requires that all claims remanded to the RO by the 
Board or by the Court of Appeals for Veterans Claims, for 
additional evidentiary development or other action, must be 
handled in an expeditious manner by the RO.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


